Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 1 of 20 Page ID #:147



       Stephen M. Doniger, Esq. (SBN 179314)
       stephen@donigerlawfirm.com
       Scott A. Burroughs, Esq. (SBN 235718)
       scott@donigerlawfirm.com
       Frank Gregory Casella (SBN 301494)
       fcasella@donigerlawfirm.com
       DONIGER / BURROUGHS
       603 Rose Avenue
       Venice, California 90291
       Telephone: (310) 590-1820
       Attorneys for Plaintiff and Counterdefendant
       Michael Grecco Productions, Inc.

       Joshua Koltun (SBN 173040)
       joshua@koltunattorney.com
       1 Sansome Street
       Suite 3500, No. 500
       San Francisco, California 94104
       Telephone: 415.680.3410
       Facsimile: 866.462.5959
       Attorney for Defendant and Counterclaimant
       Livingly Media, Inc.


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


       MICHAEL GRECCO PRODUCTIONS,
       INC.,                                              Case No. 2:20-cv-00151-DSF-PJW
               Plaintiff and
               Counterdefendant,                          STIPULATED PROTECTIVE
                                                          ORDER
            v.
       LIVINGLY MEDIA INC., et al
                    Defendant and
                    Counterclaimant.




                                                      1
       PROPOSED STIPULATED PROTECTIVE ORDER                           Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 2 of 20 Page ID #:148




   1   1.    A.     PURPOSES AND LIMITATIONS

   2         Disclosure and discovery activity in this action are likely to involve

   3   production of confidential, proprietary, or private information for which special

   4   protection from public disclosure and from use for any purpose other than

   5   prosecuting this litigation may be warranted. Accordingly, the parties hereby

   6   stipulate to and petition the court to enter the following Stipulated Protective Order.

   7   The parties acknowledge that this Order does not confer blanket protections on all

   8   disclosures or responses to discovery and that the protection it affords from public

   9   disclosure and use extends only to the limited information or items that are entitled

  10   to confidential treatment under the applicable legal principles. The parties further

  11   acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective

  12   Order does not entitle them to file confidential information under seal; Civil Local

  13   Rule 79-5 sets forth the procedures that must be followed and the standards that will

  14   be applied when a party seeks permission from the court to file material under seal.

  15       B. GOOD CAUSE STATEMENT AND EXPLANATION AS TO WHY THE
  16   PARTIES HAVE DEPARTED FROM THE STANDARD STIPULATED
       PROTECTIVE ORDER
  17

  18         The Parties agree that this action will involve certain commercial and financial
  19   information for which special protection from public disclosure and from use for any
  20   purpose other than prosecution of this action is warranted. Such confidential and
  21   proprietary materials and information may consist of, among other things,
  22   confidential business or financial information, information regarding confidential
  23   business practices, or other confidential research, development, or commercial
  24   information (including information implicating privacy rights of third parties),
  25   information otherwise generally unavailable to the public, or which may be
  26   privileged or otherwise protected from disclosure under state or federal statutes,
  27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  28
                                                  2
       PROPOSED STIPULATED PROTECTIVE ORDER                         Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 3 of 20 Page ID #:149




   1   information, to facilitate the prompt resolution of disputes over confidentiality of

   2   discovery materials, to adequately protect information the parties are entitled to keep

   3   confidential, to ensure that the parties are permitted reasonable necessary uses of

   4   such material in preparation for and in the conduct of trial, to address their handling

   5   at the end of the litigation, and serve the ends of justice, a protective order for such

   6   information is justified in this matter. It is the intent of the parties that information

   7   will not be designated as confidential for tactical reasons and that nothing be so

   8   designated without a good faith belief that it has been maintained in a confidential,

   9   non-public manner, and there is good cause why it should not be part of the public

  10   record of this case.

  11         Plaintiff/Counterdefendant, moreover, contends that this case involves trade

  12   secret information of such extreme sensitivity as requires an extra level of protection

  13   in which such trade secrets are to be disclosed on an “attorneys’ eyes only basis.”

  14         Defendant/Counterclaimant makes no such contention with respect to its own

  15   information, and does not necessarily accept Plaintiff’s contention that such a level

  16   of protection is warranted as to Plaintiff’s information. Defendant is willing,

  17   however, to stipulate to a protective order that provides for an “attorneys’ eyes only”

  18   level of protection, so long as such a protective order provides an appropriate

  19   mechanism to dispute any such designation by Plaintiff.

  20         Consequently the Parties have adapted the “Model Protective Order for

  21   Litigation Involving Patents, Highly Sensitive Confidential Information and/or Trade

  22   Secrets” approved by the United States District Court for the Northern District of

  23   California for such cases, found at https://www.cand.uscourts.gov/forms/model-

  24   protective-orders/. Some bracketing indicates where optional clauses were removed.

  25   That model protective order appears to be very similar to this Court (Judge Walsh)’s

  26   Model Stipulated Protective Order, except that it provides for an “attorneys’ eyes

  27   only” level of protection. (The Northern District Protective Order also differs in that

  28   it spells out a more elaborate procedure for challenging confidentiality designations
                                                    3
       PROPOSED STIPULATED PROTECTIVE ORDER                            Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 4 of 20 Page ID #:150




   1   in Section 6, but the parties have substituted for that provision the version of Section

   2   6 in this Court (Judge Walsh)’s standard protective order, adding as well a reference

   3   to the discovery motion procedure posted on the website.)

   4   2.    DEFINITIONS
   5         2.1    Challenging Party: a Party or Non-Party that challenges the designation
   6   of information or items under this Order.
   7         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
   8   how it is generated, stored or maintained) or tangible things that qualify for
   9   protection under Federal Rule of Civil Procedure 26(c).
  10         2.3    Counsel (without qualifier): Outside Counsel of Record and House
  11   Counsel (as well as their support staff).
  12         [2.4 ]
  13         2.5    Designating Party: a Party or Non-Party that designates information or
  14   items that it produces in disclosures or in responses to discovery as
  15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  16   ONLY”.
  17         2.6    Disclosure or Discovery Material: all items or information, regardless of
  18   the medium or manner in which it is generated, stored, or maintained (including,
  19   among other things, testimony, transcripts, and tangible things), that are produced or
  20   generated in disclosures or responses to discovery in this matter.
  21         2.7    Expert: a person with specialized knowledge or experience in a matter
  22   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
  23   as an expert witness or as a consultant in this action, (2) is not a past or current
  24   employee of a Party or of a Party’s competitor, and (3) at the time of retention, is not
  25   anticipated to become an employee of a Party or of a Party’s competitor.
  26         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  27   Information or Items: extremely sensitive “Confidential Information or Items,”
  28
                                                    4
       PROPOSED STIPULATED PROTECTIVE ORDER                           Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 5 of 20 Page ID #:151




   1   disclosure of which to another Party or Non-Party would create a substantial risk of

   2   serious harm that could not be avoided by less restrictive means.

   3         [2.9]

   4         2.10 House Counsel: attorneys who are employees of a party to this action.

   5   House Counsel does not include Outside Counsel of Record or any other outside

   6   counsel.

   7         2.11 Non-Party: any natural person, partnership, corporation, association, or

   8   other legal entity not named as a Party to this action.

   9         2.12 Outside Counsel of Record: attorneys who are not employees of a party

  10   to this action but are retained to represent or advise a party to this action and have

  11   appeared in this action on behalf of that party or are affiliated with a law firm which

  12   has appeared on behalf of that party.

  13         2.13 Party: any party to this action, including all of its officers, directors,

  14   employees, consultants, retained experts, and Outside Counsel of Record (and their

  15   support staffs).

  16         2.14 Producing Party: a Party or Non-Party that produces Disclosure or

  17   Discovery Material in this action.

  18         2.15 Professional Vendors: persons or entities that provide litigation support

  19   services (e.g., photocopying, videotaping, translating, preparing exhibits or

  20   demonstrations, and organizing, storing, or retrieving data in any form or medium)

  21   and their employees and subcontractors.

  22         2.16 Protected Material: any Disclosure or Discovery Material that is

  23   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –

  24   ATTORNEYS’ EYES ONLY.”

  25         2.17 Receiving Party: a Party that receives Disclosure or Discovery Material

  26   from a Producing Party.

  27   3.    SCOPE
  28         The protections conferred by this Stipulation and Order cover not only
                                                   5
       PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 6 of 20 Page ID #:152




   1   Protected Material (as defined above), but also (1) any information copied or

   2   extracted from Protected Material; (2) all copies, excerpts, summaries, or

   3   compilations of Protected Material; and (3) any testimony, conversations, or

   4   presentations by Parties or their Counsel that might reveal Protected Material.

   5   However, the protections conferred by this Stipulation and Order do not cover the

   6   following information: (a) any information that is in the public domain at the time of

   7   disclosure to a Receiving Party or becomes part of the public domain after its

   8   disclosure to a Receiving Party as a result of publication not involving a violation of

   9   this Order, including

  10   becoming part of the public record through trial or otherwise; and (b) any

  11   information known to the Receiving Party prior to the disclosure or obtained by the

  12   Receiving Party after the disclosure from a source who obtained the information

  13   lawfully and under no obligation of confidentiality to the Designating Party. Any use

  14   of Protected Material at trial shall be governed by a separate agreement or order.

  15   4.    DURATION

  16
             Even after final disposition of this litigation, the confidentiality obligations

  17
       imposed by this Order shall remain in effect until a Designating Party agrees

  18
       otherwise in writing or a court order otherwise directs. Final disposition shall be

  19
       deemed to be the later of (1) dismissal of all claims and defenses in this action, with

  20
       or without prejudice; and (2) final judgment herein after the completion and

  21
       exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

  22
       including the time limits for filing any motions or applications for extension of time

  23
       pursuant to applicable law.
       5.    DESIGNATING PROTECTED MATERIAL
  24
             5.1    Exercise of Restraint and Care in Designating Material for Protection.
  25
       Each Party or Non-Party that designates information or items for protection under
  26
       this Order must take care to limit any such designation to specific material that
  27
       qualifies under the appropriate standards. To the extent it is practical to do so, the
  28
                                                   6
       PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 7 of 20 Page ID #:153




   1   Designating Party must designate for protection only those parts of material,

   2   documents, items, or oral or written communications that qualify – so that other

   3   portions of the material, documents, items, or communications for which protection

   4   is not warranted are not swept unjustifiably within the ambit of this Order.

   5         Mass, indiscriminate, or routinized designations are prohibited. Designations

   6   that are shown to be clearly unjustified or that have been made for an improper

   7   purpose (e.g., to unnecessarily encumber or retard the case development process or

   8   to impose unnecessary expenses and burdens on other parties) expose the

   9   Designating Party to sanctions.

  10         If it comes to a Designating Party’s attention that information or items that it

  11   designated for protection do not qualify for protection at all or do not qualify for the

  12   level of protection initially asserted, that Designating Party must promptly notify all

  13   other parties that it is withdrawing the mistaken designation.

  14         5.2    Manner and Timing of Designations. Except as otherwise provided in

  15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

  16   stipulated or ordered, Disclosure or Discovery

  17         Material that qualifies for protection under this Order must be clearly so
       designated before the material is disclosed or produced.
  18
             Designation in conformity with this Order requires:
  19
                    (a) for information in documentary form (e.g., paper or electronic
  20
       documents, but excluding transcripts of depositions or other pretrial or trial
  21
       proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
  22
       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
  23
       contains protected material. If only a portion or portions of the material on a page
  24
       qualifies for protection, the Producing Party also must clearly identify the protected
  25
       portion(s) (e.g., by making appropriate markings in the margins) and must specify,
  26
       for each portion, the level of protection being asserted.
  27
             A Party or Non-Party that makes original documents or materials available for
  28
                                                   7
       PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 8 of 20 Page ID #:154




   1   inspection need not designate them for protection until after the inspecting Party has

   2   indicated which material it would like copied and produced. During the inspection

   3   and before the designation, all of the material made available for inspection shall be

   4   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

   5   inspecting Party has identified the documents it wants copied and produced, the

   6   Producing Party must determine which documents, or portions thereof, qualify for

   7   protection under this Order. Then, before producing the specified documents, the

   8   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or

   9   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that

  10   contains Protected Material. If only a portion or portions of the material on a page

  11   qualifies for protection, the Producing Party also must clearly identify the protected

  12   portion(s) (e.g., by making appropriate markings in the margins) and must specify,

  13   for each portion, the level of protection being asserted.

  14                (b) for testimony given in deposition or in other pretrial or trial

  15   proceedings, that the Designating Party identify on the record, before the close of the

  16   deposition, hearing, or other proceeding, all protected testimony and specify the level

  17   of protection being asserted. When it is impractical to identify separately each

  18   portion of testimony that is entitled to protection and it appears that substantial

  19   portions of the testimony may qualify for protection, the Designating Party may

  20   invoke on the record (before the deposition, hearing, or other proceeding is

  21   concluded) a right to have up to 21 days to identify the specific portions of the

  22   testimony as to which protection is sought and to specify the level of protection

  23   being asserted. Only those portions of the testimony that are appropriately designated

  24   for protection within the 21 days shall be covered by the provisions of this Stipulated

  25   Protective Order. Alternatively, a Designating Party may specify, at the deposition or

  26   up to 21 days afterwards if that period is properly invoked, that the entire transcript

  27   shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

  28   ATTORNEYS’ EYES ONLY.”
                                                   8
       PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 9 of 20 Page ID #:155




   1         Parties shall give the other parties notice if they reasonably expect a

   2   deposition, hearing or other proceeding to include Protected Material so that the

   3   other parties can ensure that only authorized individuals who have signed the

   4   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those

   5   proceedings. The use of a document as an exhibit at a deposition shall not in any way

   6   affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   7   ATTORNEYS’ EYES ONLY.”

   8         Transcripts containing Protected Material shall have an obvious legend on the

   9   title page that the transcript contains Protected Material, and the title page shall be

  10   followed by a list of all pages (including line numbers as appropriate) that have been

  11   designated as Protected Material and the level of protection being asserted by the

  12   Designating Party. The Designating Party shall inform the court reporter of these

  13   requirements. Any transcript that is prepared before the expiration of a 21-day period

  14   for designation shall be treated during that period as if it had been designated

  15   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

  16   otherwise agreed. After the expiration of that period, the transcript shall be treated

  17   only as actually designated.

  18                (c) for information produced in some form other than documentary and

  19   for any other tangible items, that the Producing Party affix in a prominent place on

  20   the exterior of the container or containers in which the information or item is stored

  21   the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

  22   EYES ONLY”. If only a portion or portions of the information or item warrant

  23   protection, the Producing Party, to the extent practicable, shall identify the protected

  24   portion(s) and specify the level of protection being asserted.

  25         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent

  26   failure to designate qualified information or items does not, standing alone, waive

  27   the Designating Party’s right to secure protection under this Order for such material.

  28   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                   9
       PROPOSED STIPULATED PROTECTIVE ORDER                           Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 10 of 20 Page ID #:156




    1   efforts to assure that the material is treated in accordance with the provisions of this

    2   Order.

    3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a

    5   designation of confidentiality at any time that is consistent with the Court’s

    6   Scheduling Order.

    7         6.2 Meet and Confer. The Challenging Party shall initiate the dispute

    8   resolution process under Local Rule 37.1 et seq. and the discovery motion

    9   procedures of this Court (Judge Walsh).

   10         6.3 The burden of persuasion in any such challenge proceeding shall be on the

   11   Designating Party. Frivolous challenges, and those made for an improper purpose

   12   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

   13   expose the Challenging Party to sanctions. Unless the Designating Party has waived

   14   or withdrawn the confidentiality designation, all parties shall continue to afford the

   15   material in question the level of protection to which it is entitled under the Producing

   16   Party’s designation until the Court rules on the challenge.

   17

   18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   19         7.1    Basic Principles. A Receiving Party may use Protected Material that is

   20   disclosed or produced by another Party or by a Non-Party in connection with this

   21   case only for prosecuting, defending, or attempting to settle this litigation. Such

   22   Protected Material may be disclosed only to the categories of persons and under the

   23   conditions described in this Order. When the litigation has been terminated, a

   24   Receiving Party must comply with the provisions of section 15 below (FINAL

   25   DISPOSITION).

   26         Protected Material must be stored and maintained by a Receiving Party at a

   27   location and in a secure manner that ensures that access is limited to the persons

   28   authorized under this Order.
                                                   10
        PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 11 of 20 Page ID #:157




    1         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless

    2   otherwise ordered by the court or permitted in writing by the Designating Party, a

    3   Receiving Party may disclose any information or item designated

    4   “CONFIDENTIAL” only to:

    5                  (a) the Receiving Party’s Outside Counsel of Record in this action, as

    6   well as employees of said Outside Counsel of Record to whom it is reasonably

    7   necessary to disclose the information for this litigation and who have signed the

    8   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

    9   A;

   10                  (b) the officers, directors, and employees (including House Counsel) of

   11   the Receiving Party to whom disclosure is reasonably necessary for this litigation

   12   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

   13   A);

   14                  (c) Experts (as defined in this Order) of the Receiving Party to whom

   15   disclosure is reasonably necessary for this litigation and who have signed the

   16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   17                  (d) the court and its personnel;

   18                  (e) court reporters and their staff, professional jury or trial consultants,

   19   and Professional Vendors to whom disclosure is reasonably necessary for this

   20   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

   21   (Exhibit A);

   22                  (f) during their depositions, witnesses in the action to whom disclosure

   23   is reasonably necessary and who have signed the “Acknowledgment and Agreement

   24   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or

   25   ordered by the court. Pages of transcribed deposition testimony or exhibits to

   26   depositions that reveal Protected Material must be separately bound by the court

   27   reporter and may not be disclosed to anyone except as permitted under this

   28   Stipulated Protective Order.
                                                      11
        PROPOSED STIPULATED PROTECTIVE ORDER                             Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 12 of 20 Page ID #:158




    1                (g) the author or recipient of a document containing the information or a

    2   custodian or other person who otherwise possessed or knew the information.

    3         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

    4   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in

    5   writing by the Designating Party, a Receiving Party may disclose any information or

    6   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only

    7   to:

    8                (a) the Receiving Party’s Outside Counsel of Record in this action, as

    9   well as employees of said Outside Counsel of Record to whom it is reasonably

   10   necessary to disclose the information for this litigation and who have signed the

   11   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

   12   A;

   13                (c) Experts of the Receiving Party (1) to whom disclosure is reasonably

   14   necessary for this litigation, (2) who have signed the “Acknowledgment and

   15   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in

   16   paragraph 7.4(a)(2), below, have been followed];

   17                (d) the court and its personnel;

   18                (e) court reporters and their staff, professional jury or trial consultants,

   19   and Professional Vendors to whom disclosure is reasonably necessary for this

   20   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

   21   (Exhibit A); and

   22                (f) the author or recipient of a document containing the information or a

   23   custodian or other person who otherwise possessed or knew the information.

   24         7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY

   25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to

   26   Designated House Counsel or Experts.

   27                (a)(1) Unless otherwise ordered by the court or agreed to in writing by

   28   the Designating Party, a Party that seeks to disclose to Designated House Counsel
                                                    12
        PROPOSED STIPULATED PROTECTIVE ORDER                           Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 13 of 20 Page ID #:159




    1   any information or item that has been designated “HIGHLY CONFIDENTIAL –

    2   ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a

    3   written request to the Designating Party that (1) sets forth the full name of the

    4   Designated House Counsel and the city and state of his or her residence, and (2)

    5   describes the Designated House Counsel’s current and reasonably foreseeable future

    6   primary job duties and responsibilities in sufficient detail to determine if House

    7   Counsel is involved, or may become involved, in any competitive decision-making.

    8                (a)(2) Unless otherwise ordered by the court or agreed to in writing by

    9   the Designating Party, a Party that seeks to disclose to an Expert (as defined in this

   10   Order) any information or item that has been designated “HIGHLY

   11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)

   12   first must make a written request to the Designating Party that (1) identifies the

   13   general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

   14   information that the Receiving Party seeks permission to disclose to the Expert, (2)

   15   sets forth the full name of the Expert and the city and state of his or her primary

   16   residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the

   17   Expert’s current employer(s), (5) identifies each person or entity from whom the

   18   Expert has received compensation or funding for work in his or her areas of expertise

   19   or to whom the expert has provided professional services, including in connection

   20   with a litigation, at any time during the preceding five years, and (6) identifies (by

   21   name and number of the case, filing date, and location of court) any litigation in

   22   connection with which the Expert has offered expert testimony, including through a

   23   declaration, report, or testimony at a deposition or trial, during the preceding five

   24   years.

   25                (b) A Party that makes a request and provides the information specified

   26   in the preceding respective paragraphs may disclose the subject Protected Material to

   27   the identified Designated House Counsel or Expert unless, within 14 days of

   28   delivering the request, the Party receives a written objection from the Designating
                                                   13
        PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 14 of 20 Page ID #:160




    1   Party. Any such objection must set forth in detail the grounds on which it is based.

    2                (c) A Party that receives a timely written objection must meet and

    3   confer with the Designating Party (through direct voice to voice dialogue) to try to

    4   resolve the matter by agreement within seven days of the written objection. If no

    5   agreement is reached, the Party seeking to make the disclosure to Designated House

    6   Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in

    7   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the

    8   court to do so. Any such motion must describe the circumstances with specificity, set

    9   forth in detail the reasons why the disclosure to Designated House Counsel or the

   10   Expert is reasonably necessary, assess the risk of harm that the disclosure would

   11   entail, and suggest any additional means that could be used to reduce that risk. In

   12   addition, any such motion must be accompanied by a competent declaration

   13   describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and

   14   the content of the meet and confer discussions) and setting forth the reasons

   15   advanced by the Designating Party for its refusal to approve the disclosure.

   16          In any such proceeding, the Party opposing disclosure to Designated House

   17   Counsel or the Expert shall bear the burden of proving that the risk of harm that the

   18   disclosure would entail (under the safeguards proposed) outweighs the Receiving

   19   Party’s need to disclose the Protected Material to its Designated House Counsel or

   20   Expert.

   21   [8.]
   22   [9.]
   23   10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
               OTHER LITIGATION
   24
                     If a Party is served with a subpoena or a court order issued in other
   25
        litigation that compels disclosure of any information or items designated in this
   26
        action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   27
        EYES ONLY” that Party must:
   28
                                                   14
        PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 15 of 20 Page ID #:161




    1                (a) promptly notify in writing the Designating Party. Such notification

    2   shall include a copy of the subpoena or court order;

    3                (b) promptly notify in writing the party who caused the subpoena or

    4   order to issue in the other litigation that some or all of the material covered by the

    5   subpoena or order is subject to this Protective Order. Such notification shall include

    6   a copy of this Stipulated Protective Order; and

    7                (c) cooperate with respect to all reasonable procedures sought to be

    8   pursued by the Designating Party whose Protected Material may be affected.

    9                If the Designating Party timely seeks a protective order, the Party served

   10   with the subpoena or court order shall not produce any information designated in this

   11   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

   12   EYES ONLY” before a determination by the court from which the subpoena or order

   13   issued, unless the Party has obtained the Designating Party’s permission. The

   14   Designating Party shall bear the burden and expense of seeking protection in that

   15   court of its confidential material – and nothing in these provisions should be

   16   construed as authorizing or encouraging a Receiving Party in this action to disobey a

   17   lawful directive from another court.

   18   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              PRODUCED IN THIS LITIGATION
   19
                     (a)    The terms of this Order are applicable to information produced by
   20
        a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
   21
        CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by
   22
        Non-Parties in connection with this litigation is protected by the remedies and relief
   23
        provided by this Order. Nothing in these provisions should be construed as
   24
        prohibiting a Non-Party from seeking additional protections.
   25
                     (b)    In the event that a Party is required, by a valid discovery request,
   26
        to produce a Non-Party’s confidential information in its possession, and the Party is
   27
        subject to an agreement with the Non-Party not to produce the Non-Party’s
   28
                                                    15
        PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 16 of 20 Page ID #:162




    1   confidential information, then the Party shall:

    2                      1. promptly notify in writing the Requesting Party and the Non-

    3   Party that some or all of the information requested is subject to a confidentiality

    4   agreement with a Non-Party;

    5                      2. promptly provide the Non-Party with a copy of the Stipulated

    6   Protective Order in this litigation, the relevant discovery request(s), and a reasonably

    7   specific description of the information requested; and

    8                      3. make the information requested available for inspection by the

    9   Non-Party.

   10                (c)      If the Non-Party fails to object or seek a protective order from

   11   this court within 14 days of receiving the notice and accompanying information, the

   12   Receiving Party may produce the Non-Party’s confidential information responsive to

   13   the discovery request. If the Non-Party timely seeks a protective order, the Receiving

   14   Party shall not produce any information in its possession or control that is subject to

   15   the confidentiality agreement with the Non-Party before a determination by the

   16   court. Absent a court order to the contrary, the Non-Party shall bear the burden and

   17   expense of seeking protection in this court of its Protected Material.

   18   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   19                If a Receiving Party learns that, by inadvertence or otherwise, it has

   20   disclosed Protected Material to any person or in any circumstance not authorized

   21   under this Stipulated Protective Order, the Receiving Party must immediately (a)

   22   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

   23   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

   24   the person or persons to whom unauthorized disclosures were made of all the terms

   25   of this Order, and (d) request such person or persons to execute the

   26   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

   27

   28
                                                     16
        PROPOSED STIPULATED PROTECTIVE ORDER                           Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 17 of 20 Page ID #:163



        13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    1         PROTECTED MATERIAL
    2                   When a Producing Party gives notice to Receiving Parties that certain

    3   inadvertently produced material is subject to a claim of privilege or other protection,

    4   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

    5   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

    6   may be established in an e-discovery order that provides for production without prior

    7   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

    8   parties reach an agreement on the effect of disclosure of a communication or

    9   information covered by the attorney-client privilege or work product protection, the

   10   parties may incorporate their agreement in the stipulated protective order submitted

   11   to the court.

   12   14.   MISCELLANEOUS
   13         14.1 Right to Further Relief. Nothing in this Order abridges the right of any

   14   person to seek its modification by the court in the future.

   15         14.2 Right to Assert Other Objections. By stipulating to the entry of this

   16   Protective Order no Party waives any right it otherwise would have to object to

   17   disclosing or producing any information or item on any ground not addressed in this

   18   Stipulated Protective Order. Similarly, no Party waives any right to object on any

   19   ground to use in evidence of any of the material covered by this Protective Order.

   20         [14.3]

   21         14.4 Filing Protected Material. Without written permission from the

   22   Designating Party or a court order secured after appropriate notice to all interested

   23   persons, a Party may not file in the public record in this action any Protected

   24   Material. A Party that seeks to file under seal any Protected Material must comply

   25   with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant

   26   to a court order authorizing the sealing of the specific Protected Material at issue.

   27   Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request

   28   establishing that the Protected Material at issue is privileged, protectable as a trade
                                                    17
        PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 18 of 20 Page ID #:164




    1   secret, or otherwise entitled to protection under the law. If a Receiving Party's

    2   request to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is

    3   denied by the court, then the Receiving Party may file the Protected Material in the

    4   public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by

    5   the court.

    6   15.   FINAL DISPOSITION
    7         Within 60 days after the final disposition of this action, as defined in

    8   paragraph 4, each Receiving Party must return all Protected Material to the

    9   Producing Party or destroy such material. As used in this subdivision, “all Protected

   10   Material” includes all copies, abstracts, compilations, summaries, and any other

   11   format reproducing or capturing any of the Protected Material. Whether the

   12   Protected Material is returned or destroyed, the Receiving Party must submit a

   13   written certification to the Producing Party (and, if not the same person or entity, to

   14   the Designating Party) by the 60-day deadline that (1) identifies (by category, where

   15   appropriate) all the Protected Material that was returned or destroyed and (2) affirms

   16   that the Receiving Party has not retained any copies, abstracts, compilations,

   17   summaries or any other format reproducing or capturing any of the Protected

   18   Material. Notwithstanding this provision, Counsel are entitled to retain an archival

   19   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

   20   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

   21   work product, and consultant and expert work product, even if such materials contain

   22   Protected Material. Any such archival copies that contain or constitute Protected

   23   Material remain subject to this Protective Order as set forth in Section 4

   24   (DURATION).

   25

   26

   27

   28
                                                   18
        PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 19 of 20 Page ID #:165




    1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    2
        Dated: July 20, 2020                   By:      /s/
    3                                                   Stephen M. Doniger, Esq.
    4                                                   Frank Gregory Casella, Esq.
                                                        DONIGER / BURROUGHS
    5
                                                        Attorneys for Plaintiff
    6

    7
        Dated: July 20, 2020                    By: /s/
    8                                           Joshua Koltun
                                                Attorney for Defendant and Counterclaimant
    9
                                                Livingly Media, Inc.
   10   Pursuant to Civil L.R. 54-4.3.4(a)(2)(i), the filer attests that all other signatories
        listed, and on whose behalf this filing is submitted, concur in the filing’s content and
   11
        have authorized the filing.
   12

   13   PURSUANT TO STIPULATION, IT IS SO ORDERED.
        DATED: July 20, 2020
   14

   15
                                               _______________________________
   16
                                               Hon. Patrick J. Walsh
   17                                          United States Magistrate Judge
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                   19
        PROPOSED STIPULATED PROTECTIVE ORDER                         Case No. 2:20cv00151 DSF-PJW
Case 2:20-cv-00151-DSF-PJW Document 29 Filed 07/20/20 Page 20 of 20 Page ID #:166




    1                                        EXHIBIT A

    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

    3                I, _____________________________ [print or type full name], of

    4   _________________ [print or type full address], declare under penalty of perjury

    5   that I have read in its entirety and understand the Stipulated Protective Order that

    6   was issued by the United States District Court for the Northern District of California

    7   on [date] in the case of ___________ [insert formal name of the case and the

    8   number and initials assigned to it by the court]. I agree to comply with and to be

    9   bound by all the terms of this Stipulated Protective Order and I understand and

   10   acknowledge that failure to so comply could expose me to sanctions and punishment

   11   in the nature of contempt. I solemnly promise that I will not disclose in any manner

   12   any information or item that is subject to this Stipulated Protective Order to any

   13   person or entity except in strict compliance with the provisions of this Order.

   14                I further agree to submit to the jurisdiction of the United States District

   15   Court for the Northern District of California for the purpose of enforcing the terms of

   16   this Stipulated Protective Order, even if such enforcement proceedings occur after

   17   termination of this action.

   18                I hereby appoint __________________________ [print or type full

   19   name] of _______________________________________ [print or type full address

   20   and telephone number] as my California agent for service of process in connection

   21   with this action or any proceedings related to enforcement of this Stipulated

   22   Protective Order.

   23   Date: _________________________________

   24   City and State where sworn and signed: _________________________________
        Printed name: ______________________________
   25                [printed name]
   26   Signature: __________________________________
                     [signature]
   27

   28
                                                   20
        PROPOSED STIPULATED PROTECTIVE ORDER                          Case No. 2:20cv00151 DSF-PJW
